This case comes here on petition for certiorari under Rule 24 to review an order striking parts of an answer.
The suit is to foreclose a mortgage. Defendant answered in effect that the suit should not be maintained for that. Plaintiff entered the mortgage premises under an agreement with defendant as owner of the fee whereby plaintiff was to occupy same and in return was to maintain same in a "fair condition until such time as defendant would determine otherwise;" that plaintiff entered under such agreement and subsequently purchased the mortgage here in suit. The question is, does plaintiff hold the mortgage for the use and benefit of defendant under the aforesaid agreement?
We find nothing in the alleged agreement to prevent plaintiff from purchasing the mortgage or to restrict his ownership in same when purchased. We know of no principle of law to prevent a tenant in possession from purchasing a lien on the leased premises.
It is ordered that the writ issue and the said order is quashed.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN and THOMAS, JJ., concur. *Page 453